DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 06/22/2022 with respect to claim(s) 1-15 have been fully considered and found persuasive. This application contains 15 pending claims. Claim(s) 1-14 have been amended. Claim(s) 15 have been added.

Allowable Subject Matter
Claim(s) 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 15 have been amended to include limitations from dependent claim(s) 6 which were indicated as allowable subject matter in the previous Office Action mailed. 
Independent claim(s) 1 and 14 have been amended to overcome rejection(s) in the previous Office Action mailed.
Regarding claim 1, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A connection test device comprising: “an evaluation logic, which is connected to the receiver front end and which compares the input signal to a threshold value in order to identify an intermittent impedance variation in the first and/or second line, wherein the transmitter and the first receiver form a transceiver and wherein the connection test device comprises at least two transceivers to test multiple lines in parallel.” in combination with all the other limitations as claimed.

Regarding claim 14, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A method comprising: “comparison of the AC portion to a threshold value by means of an evaluation logic, in order to identify an intermittent impedance variation in the first and/or second line therefrom, wherein the transmitter and the receiver form a transceiver and wherein at least two transceivers are comprised in a connection test device to test multiple lines in parallel” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Other claim(s) 2-13 depend from the allowable independent claim(s) are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868